Citation Nr: 1200185	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  09-42 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Processing Office in Buffalo, New York


THE ISSUE

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to January 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Processing Center Office in Buffalo, New York that denied the Veteran's application for education benefits. 

On his November 2009 Form 9, the Veteran requested a Central Office hearing before a member of the Board.  The Veteran was scheduled for a Central Office hearing in June 2011.  In May 2011 he withdrew the hearing request.  

The Veteran was previously represented by Disabled American Veterans (DAV), as indicated by a completed VA Form 21-22 dated in February 2008. In May 2009, the Veteran revoked his appointment of DAV as his representative.  As no current power of attorney is associated with the claims file, the Veteran is now unrepresented. 38 C.F.R. § 20.608(a) (2011). 

(The issue of entitlement to service connection for depressive disorder with anxiety as secondary to service-connected right knee and left foot disorders is addressed in a separate Board decision.)


FINDINGS OF FACT

The Veteran served a continuous 30 days and was discharged under other than dishonorable conditions for a service-connected disability.  


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance under Chapter 33, Title 38, United States Code have been met. 38 U.S.C.A. 5107; 38 C.F.R. §§ 21.9505, 21.9520 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

As the Board is granting the claim for service connection for a testicular disability claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

II.  Criteria & Analysis

Pursuant to 38 C.F.R. § 21.9520, an individual may establish eligibility for educational assistance under 38 U.S.C., chapter 33, based on active duty service after September 10, 2001, if he: served a minimum of 90 aggregate days excluding entry level and skill training days and, after completion of such service, was discharged or released from service for-a medical condition that preexisted such service and is not determined to be service-connected, or a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct; or served a minimum of 30 continuous days and, after completion of such service, was discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(a)(5)(i and iii), (b) (2011).   

After meeting the minimum service requirements in paragraph (a) or (b) of this section an individual can make an irrevocable election to receive benefits under 38 U.S.C.A., Chapter 33 by relinquishing eligibility under either 38 U.S.C.A., Chapter 30, or 10 U.S.C.A., Chapter 106a, 1606, or 1607 by properly completing VA Form 22-1990.  38 C.F.R. § 21.9520 (c)(1)(i), (2).   

In December 2009, the Veteran submitted VA Form 22-1990 and applied for benefits under Chapter 33 in lieu of Chapter 30.  

In June 2009, an Army point of contact reported that the Veteran was in basic training from October 17, 2003 to January 26, 2004.  

In his July 2009 Notice of Disagreement, the Veteran appeared to make the argument that he had met the 90 days service requirement as he served on active duty from October 2003 to January 2004.

In September 2009 correspondence to the Honorable Jim Webb, VA stated that in June 2009, an Army point of contact verified that the Veteran's active duty service from October 2003 to January 2004 was entry level and skill training, which was not qualifying active duty service for the Post 9/11 GI bill.  

A review of the record shows that the Veteran served on active duty from October 8, 2003 to January 29, 2004, which at first glance appears to satisfy the 90 day requirement, however, entry level and skill training days are to be excluded.  As the Veteran was in basic training from October 17, 2003 to January 26, 2004 and this type of training is to be excluded, the Veteran's time of service outside of basic training falls significantly short of the 90 day requirement.  

However, in a September 2009 statement, the Veteran contended, in the alternative, that he served more than 30 days and was discharged due to a service-connected disability and had been rated as 30 percent disabled due to his service-connected disabilities.  

The record shows that the Veteran served a minimum of 30 continuous days and was discharged under other than dishonorable conditions.  His DD214 reveals that he served on active duty from October 8, 2003 to January 29, 2004 and was given an uncharacterized discharge.  

The remaining question is whether he was discharged due to a service-connected disability.  

The Veteran's DD 214 indicates that the reason for his separation was that he failed to meet medical/physical requirements standards.  

Service treatment records include an April 2003 report of medical examination for enlistment that noted blisters on the Veteran's feet.  On an April 2003 report of medical history the Veteran indicated that he had "foot trouble", which was further explained as having blisters from wearing dress shoes.  

From the end of October through December 2003, the Veteran was seen repeatedly for complaints of bilateral foot pain.  December 2003 treatment records noted aggravation with standing/walking/running.  He was diagnosed as having left hallux valgus pain at the metatarsophalangeal joint, painful bunion on left foot, and stress fractures in both feet.  

A December 2003 Entrance Physical Standards Board (EPSBD) report includes a history of multiple foot pain; stress fractures in the second metatarsal of both feet, which resolved; pain over the first metatarsal of the left foot; and hallux abductovalgus deformity.  After X-rays and examination, the EPSBD diagnosed the Veteran as having hallux abductovalgus deformity.  He had difficulty running, jumping, and marching without significant pain of the left foot.  

The EPSBD recommended that he be separated under AR 40-501, chapter 2-10b (3).  (Army Regulation 40-501 Standards of Medical Fitness relating to the lower extremities and foot for a current or history of clubfoot or pes cavus that prevented the proper wearing of military footwear or impaired walking, marching, running, or jumping that did not meet the standard.)  He was not to engage in any further duty for training purposes.  EPSBD found that the Veteran was medically unfit for appointment or enlistment in accordance with current medical fitness standards and in the opinion of the evaluating physicians the condition existed prior to service.  

VA treatment records dated in March 2004 show treatment for continued pain in the left foot.  He reported increased pain in the left toe with jogging and running.  His right foot was asymptomatic.  He was diagnosed as having left foot hallux valgus. 

At an April 2004 VA examination, the Veteran reported that approximately three weeks into basic training, he had been running and started to "fall out of" the run.  While stretching at the end of the run, he had felt pain in both feet and been diagnosed as having stress fractures in both feet.  

He reported that it took six to eight weeks to heal.  He was diagnosed as having left foot hallux valgus and hallux abductovalgus.  He stated that his left foot did not heal.  He continued to have sharp pain to the left foot when he ambulated and a throbbing sensation at night while relaxing.  

On examination, he had an abnormal gait and antalgic gait favoring the right side and trace edema in the left foot.  The left foot was extremely sensitive.  He was diagnosed as having left foot hallux valgus deformity and status post stress fracture.  

A May 2004 rating decision granted service connection for left foot hallux valgus with status post stress fracture, effective the day following the Veteran's release from active duty.  The RO found that the condition existed prior to his military service; but was permanently worsened as a result of his service.   

The record ultimately shows that the Veteran was discharged for a foot condition; that pre-existed service.  His service treatment records show that he additionally experienced stress fractures and pain in his foot as well as difficulty with running, jumping, and marching due to pain in his left foot; post service medical record showed continued complaints of pain relating to the Veteran's left foot, and VA determined that the left foot hallux valgus with status post stress fracture was service-connected.  

The Agency of Original Jurisdiction noted that the Veteran had 30 days of continuous service, but noted that the service department had found the foot disability leading to the Veteran's discharge had pre-existed service and was essentially not service connected.  VA; however, has found the foot disability to be service connected; and the regulation does not contain any explicit requirement that the finding of service connection be made by the service department.

The record shows that the Veteran had 30 days of continuous service and was discharged by reason of a disability that is service connected.  Therefore, the criteria for eligibility for VA educational assistance under 38 U.S.C.A, Chapter 33, based service for 30 continuous days and discharged under other than dishonorable conditions due to a service-connected disability have been met.  38 U.S.C.A. § 21.9520(b). 


ORDER

The criteria for basic eligibility for educational assistance under Chapter 33, Title 38, United States Code have been met.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


